Citation Nr: 1147048	
Decision Date: 12/27/11    Archive Date: 01/09/12

DOCKET NO.  09-44 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), to include on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel






INTRODUCTION

The Veteran had active service from July 1965 to May 1969 and from June 1972 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama, denying the claim currently on appeal.  This claim was previously remanded by the Board in March 2011 for further evidentiary development.  

As already noted in the Board's previous REMAND, the issues of entitlement to service connection for radiculopathy of the bilateral lower extremities, a cervical spine disability, a right shoulder disability and a left hand disability have been raised by the record.  The Veteran has submitted a July 1989 medical record from the Kennestone Hospital demonstrating that he was in a motor vehicle accident two days prior to his separation from active duty, injuring his neck and upper extremities.  The Agency of Original Jurisdiction (AOJ) has still failed to perform any action on these issues.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  


FINDING OF FACT

The veteran's service connected disabilities are severe enough to suggest that that he is unable to obtain or retain gainful employment. 



CONCLUSION OF LAW

The criteria for the submission of the claim for a total rating for compensation purposes based on individual unemployability to the Director, Compensation and Pension Service, are met. 38 C.F.R. § 4.16(b) (2011). 
  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this case, the Board is granting the benefit sought on appeal (to the extent that the matter is being referred to the Director of Compensation and Pension).  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Analysis

Entitlement to TDIU requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for a low back disability (rated as 40 percent disabling), gastroesophageal reflux disease (GERD) (rated as 10 percent disabling), tinnitus (rated as 10 percent disabling), otitis media with effusion (rated as 0 percent disabling) and bilateral hearing loss (rated as 0 percent disabling), for a combined disability evaluation of 50 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340.  

Even if, as here, a Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a), he still may receive a TDIU on an extra-schedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  But as already alluded to, ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  And the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, that the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, especially on an extra-schedular basis, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Moreover, the degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that he is indeed "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id.  See, too, 38 C.F.R. §§ 4.1, 4.15.

For historical purposes, VA received the Veteran's claim of entitlement to TDIU benefits in April 2007.  This claim was subsequently denied by the RO in a June 2008 rating decision.  VA received a timely notice of disagreement from the Veteran in June 2009, but the previous denial was confirmed in a September 2009 statement of the case.  The Veteran appealed this denial to the Board in November 2009.  

Upon filing his claim of entitlement to TDIU benefits, the Veteran was afforded a VA examination of the spine in June 2007.  The Veteran indicated that, due to back pain, he missed a lot of work and he was placed in desk jobs.  The Veteran indicated that his condition worsened in 1996 with tingling and numbness, and that he had been confined to his bed for up to two weeks.  The examiner indicated that the Veteran had flare-ups of his back pain every one to two months that would result in moderate to severe limitations.  It was again noted that the Veteran had spent up to two weeks in bed due to back pain.  The examiner estimated the Veteran's additional disability during flare-ups to be between 75 and 100 percent.  

The examiner noted that the Veteran was previously employed in security jobs but that he had been unemployed for five to ten years due to back pain.  The examiner concluded that the Veteran suffered from degenerative joint disease of the lumbar spine, lumbar radiculopathy and spondylosis of the cervical spine.  The Veteran is presently service-connected for a disability of the lumbar spine only (although he has had claims of entitlement to service connection for radiculopathy and a cervical spine disability pending for quite some time with no action yet taken).  The examiner opined that the Veteran's back disabilities resulted in significant occupational effects in that the Veteran had decreased mobility, problems with lifting and carrying, decreased strength, and pain in the upper and lower extremities.  The examiner did not offer an opinion as to whether the Veteran suffered from a complete inability to secure or follow a substantially gainful occupation.  

The record also contains a vocational rehabilitation evaluation from June 2007.  During the evaluation, the Veteran reported that he was unable to complete his education in 1991 due to increasingly severe medical problems.  He then went into security work on a part-time basis.  The Veteran reported that his first job only lasted a few months when he was terminated because his physical problems prevented him from doing his job.  The Veteran made a similar assertion about his second job.  The examining psychologist concluded that the present evaluation and a review of the Veteran's medical records revealed that the severity of his symptomatology limited his ability to process work procedures and instructions as required for competitive employment.  The examining psychologist concluded that the Veteran was not employable nor was he feasible for vocational rehabilitation due to the severity of his physical problems and his poor prognosis for recovery.  

The Veteran was afforded an additional VA examination in April 2008.  The Veteran described back pain with numbness that radiated down his legs.  The examiner noted that the Veteran's ambulation was severely restricted.  The Veteran also reported dizziness with no warning signs.  He reported that he had fallen for no reason at all in the past, hurting his back and neck.  The examiner concluded that the Veteran suffered from a number of service-connected disabilities, including early multi-level degenerative disc disease of the lumbar spine, gastritis, an ear infection and tinnitus.  He was also found to be suffering from multiple nonservice-connected disabilities, including diabetes mellitus, dizzy spells, sleep apnea, chronic joint pain and an elevated prostate specific antigen (PSA).  

The examiner concluded that the Veteran's low back pain resulted in significant occupational effects with decreased mobility, pain and problems with lifting and carrying.  Dizzy spells were also found to result in significant occupational effects.  While the Veteran was denied entitlement to service connection for dizziness in a January 2005 rating decision, a review of an October 2004 VA examination suggests that this is actually a symptom of the Veteran's service-connected ear disability rather than a separate disability of its own.  Multiple nonservice-connected disabilities were also found to result in significant occupational effects, including degenerative joint disease of the cervical spine, sensory ataxia, and the residuals of bilateral rotator cuff surgery.  

The Veteran was subsequently afforded a VA examination in May 2011.  The Veteran reported that his GERD and Barrett's did not impact his employability.  However, he felt that his otitis media with effusion did impact his employability due to frequent imbalance causing falls.  He also felt that his low back disorder prevented employment due to pain that radiated down both of his legs.  Upon examination, the Veteran was diagnosed with mild degenerative disc disease of the lumbosacral spine, GERD and Barrett's esophagus, otitis media with effusion, degenerative disc disease of the cervical spine, trace degenerative joint disease of the knees and degenerative joint disease of the shoulders.  

The examiner opined that the Veteran's disabilities would affect his occupational activities in that he would experience decreased mobility, problems with lifting and carrying, lack of stamina, and disfigurement.  The examiner opined that the Veteran's esophagitis with GERD and Barrett's esophagus did not prevent or impact his ability to perform physical or sedentary labor.  Likewise, the examiner opined that the Veteran's otitis media did not prevent or impact his ability to perform physical or sedentary labor.  Finally, the examiner opined that the Veteran's low back disorder would not likely impact sedentary labor, and that it would moderately impact physical labor in that the Veteran could not perform a job that required activities such as heavy lifting or carrying.  The examiner did not offer a rationale in support of these opinions.  

Having considered all of the above, the Board finds that the evidence is at least in equipoise in this case.  According to the June 2007 vocational rehabilitation report, the Veteran had chronic disabilities of such severity as to make him unemployable and infeasible for vocational rehabilitation.  A VA examiner concluded that same month that the Veteran's service-connected low back strain resulted in significant occupational effects.  While nonservice-connected disabilities, such as a cervical spine disability, were also noted to result in occupational impairment, this does not change the fact that his service-connected lumbar spine disability was also found to result in significant occupational effects.  

In addition to the medical evidence outlined above, the Veteran has provided a significant number of lay statements in support of his claim.  Lay assertions may serve to support a claim for service connection when they relate to the occurrence of events that are observable as a lay person or the presence of a disability or symptoms of a disability that are subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support the existence of a disability even when not corroborated by contemporaneous medical evidence).  Specifically, during his June 2009 notice of disagreement, the Veteran described low back pain of such severity that he was unable to remove his own shoes or socks.  The Veteran also discussed his vocational rehabilitation evaluation, noting that they discussed 12 different jobs but that he was found unfit for any of these positions.  Finally, the Veteran explained in a September 2011 statement that he believed he was unemployable due to frequent falls arising from his otitis media, severe low back pain resulting in periods of incapacitation, and periods of sedation resulting from medications taken to treat his back pain.  

The Board recognizes that the April 2011 VA examiner concluded that the Veteran's otitis media resulted in no occupational impairment.  However, a review of the examination report fails to reflect how the examiner reached this conclusion.  The examiner simply concluded that there was no occupational impairment without offering any clinical data or rationale in support of that opinion.  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Furthermore, the examiner failed to discuss the Veteran's reports of frequent falls in the conclusion section.  This is certainly something the Veteran is competent to testify to, and as such, this evidence should have been considered by the examiner.  Therefore, the Board does not find the examiner's conclusion on this matter to have been based on all of the relevant evidence of record.  

The Board also notes that the April 2011 VA examiner concluded that the Veteran's low back disability would only result in a moderate impact to his ability to perform physical labor, with no impact at all on his ability to perform sedentary labor.  However, the examiner again failed to offer an explanation as to how this opinion was reached.  The Veteran reported that he had significant back pain that radiated down both legs, and that he suffered from weakness and frequent falls because of his back pain.  The Veteran also described occupational impairment due to the sedating effects of his medication.  However, the examiner failed to discuss any of these assertions when offering a final opinion as to the overall occupational effects due to the Veteran's back disability.  As noted by the Veteran in his September 2011 statement, his back would frequently go out on him, resulting in several weeks of bed rest.  A review of the previous VA examination from June 2007 supports the Veteran's assertion regarding periodic flare-ups, but this too was not discussed by the April 2011 VA examiner.  Therefore, since this examination does not appear to have considered all of the evidence of record, including the Veteran's lay statements, it is of questionable reliability.  

In summary, the evidence of record suggests that the Veteran's service-connected disabilities alone are sufficient to prevent the Veteran from maintaining gainful employment.  While there is certainly evidence of additional occupational impairment due to nonservice-connected disabilities, the evidence of record suggests that unemployability exists even when consideration is only given to service-connected disabilities.  As such, the Veteran may be entitled to TDIU benefits on an extraschedular basis.  

While the Board does not have the authority to grant an extraschedular evaluation in the first instance, it is not precluded from reviewing a RO determination that referral is not warranted and confirming that decision.  In this case, based on the factual circumstances presented, the Board concludes referral is needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996) (Board may consider whether referral to "appropriate first-line officials" for extraschedular rating is required). 



ORDER

Submission of a claim for a total rating for compensation purposes based on individual unemployability under 38 C.F.R. § 4.16(b)  to the Director, Compensation and Pension Service, is warranted. 


REMAND

Given the above decision on the TDIU claim, this matter is remanded to the Appeals Management Center (AMC) for the following action: 

1. The AMC should refer the Veteran's claim to the Under Secretary for benefits or the Director of VA's Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b) (2011). 

2.  Then, readjudicate the claim of entitlement to a TDIU.  If the determination remains unfavorable to the Veteran, the AMC must issue a supplemental statement of the case and provide the veteran and his representative a reasonable period of time in which to respond before this case is returned to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals  or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011). 


____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


